660 S.E.2d 899 (2008)
STATE
v.
Darrell Wayne MANESS.
No. 402A06.
Supreme Court of North Carolina.
March 31, 2008.
Katherine Jane Allen, Assistant Appellate Defender, for Maness.
William B. Crumpler, Assistant Attorney General, Barry S. McNeill, Special Deputy Attorney General, Rex Gore, District Attorney, for State of NC.
The following order has been entered on the motion filed on the 25th day of March 2008 by Defendant for extension of time to file brief:
"Motion Allowed. Defendant (Maness) shall have up to and including the 7th day of April 2008 to file and serve his/her brief with this Court. By order of the Court in *900 conference this the 31st day of March 2008."